Citation Nr: 0510168	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  02-18 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating from an original grant 
of service connection for residuals of open reduction 
internal fixation of the right distal fibula fracture, rated 
as 10 disabling. 

2.  Entitlement to an increased (compensable) rating from an 
original grant of service connection for residuals of a 
nondisplaced fracture of the left proximal phalanx first 
digit. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had unverified active duty from February 1987 to 
July 1987; during separate periods of active duty for 
training, the veteran fractured his right ankle and 
additionally sustained a fractured left toe.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which established service connection 
for the disabilities at issue at the levels set forth on the 
first page of this decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted above, the veteran, while on active duty for 
training, suffered a right ankle fracture on May 2, 1997 and 
left big toe fracture on April 20, 1999.  

At his hearing before the undersigned in January 2005, the 
veteran claimed that his disabilities had worsened.  The 
Board observes that the last examination afforded for 
compensation purposes was in 2001.  Under the circumstances, 
another examination should be afforded.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (holding that the veteran 
was entitled to a new examination after a two year period 
between the last VA examination and the veteran's contention 
that his disability had increased in severity). 

The veteran additionally indicated that he had active service 
in Iraq from January 2003 to December 2003.  Medical records 
from that period should be obtained and associated with the 
claims file to properly develop this appeal. 

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2004). 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED for the following development: 

1.  A copy of all the veteran's medical 
records from the National Guard 
associated with his service in Iraq 
during 2003, including, but not limited 
to entrance and separation examinations 
as well as any pertinent treatment or 
profiles, should be obtained and 
associated with the claims file.  

2.  Tell the veteran to submit to VA 
copies of any evidence in his possession 
relevant to these claims.

3.  Following the above, the veteran 
should undergo a VA orthopedic 
examination to determine the current 
severity of his service-connected right 
ankle and left proximal phalanx first 
digit disability.  The claims folder  
must be made available to the examiner 
for his or her review in conjunction with 
the examination.  The examination should 
include range of motion studies, as well 
as any other tests that are deemed 
appropriate.  The orthopedic examiner 
should also determine whether the 
respective disabilities exhibit weakened 
movement, excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flare-ups.  The report of the 
examinations should reconcile the 
veteran's subjective complaints of pain 
with the objective findings on 
examination.  If the examiner is unable 
to answer, with a reasonable degree of 
certainty, any question posed herein, he 
or she should so indicate.

4.  The examination report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, corrective procedures should 
be implemented.

5.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




